Thayee, J.,
concurring.—From the evidence shown by the bill of exceptions I cannot see anything to justify the conclusion that the conduct of the appellant in the matter indicated malice. He was a peace officer, and these facts and rumors coming to him that the respondent had received this money, that it belonged to Mr. Scott, that the respondent was around gambling, and the questionable reputation he evidently bore in the community, j were well calculated to excite suspicion. The appellant was (doubtless hasty and imprudent in not having conferred with 'Scott upon the subject before instituting the proceedings; but (that circumstance is a long way from establishing malice. There (may have been no probable cause, in fact, for the arrest of the .respondent,but it does not necessarily follow that the proceeding (was instituted through malice. The plain,straightforward,and candid statement of the appellant in his testimony, as set out in the bill of exceptions, refutes the charge that he was actuated by any such motive, and if the case had been fairly submitted to the jury they would not have been likely to have arrived at any such conclusion; but they were told by the judge who presided at the trial that if the appellant acted rashly, wantonly, or wickedly, the presumption of malice was conclusive, and that he was responsible. The judge was doubtless authorized to charge *235as to the effect of rash or hasty conduct upon the part of the appellant, as the evidence showed that he did not consult Mr. Scott as to the affair; but he certainly had no right to instruct the jury as to any wanton or wicked acts of the appellant, unless there is other and quite different testimony from that set out in the bill of exceptions.
A court has no right to instruct a jury as to any fact unless there is evidence in the case that would justify their finding that such fact was true; but in no case had the court a right to tell the jury that rash acts would afford a conclusive presumption of malice. It is true, that the court, in another paragraph in the same instruction, advised the jury that the facts ought to satisfy any reasonable mind that the accused had no ground for the proceeding but his desire to injure the accused; but when that is taken in connection with the former part of the instruction, the jury would naturally have concluded that if the appellant acted rashly, wantonly, or wickedly, the facts would not only justify any reasonable mind in concluding that the accused had no ground for the proceeding except his desire to injure the accused, but that it would- be conclusive upon that point. I think that instruction was clearly erroneous.
The next instruction complained of is to the effect that if the appellant could, with reasonable diligence, have ascertained the facts before he began the action he should have done so. The defendant, to rebut malice, when the plaintiff has made a prima facie case, must show that he did all that a reasonable man would have done to ascertain the truth of the charge before bringing the action. For what purpose this instruction was given would be very difficult to determine. The gist of the actiou on trial was whether the prosecution against the respondent was malicious, and without probable cause, and any fact which would not tend to prove that issue would be irrelevant. "Whether the court intended to have the jury understand that if the appellant did not use reasonable diligence to ascertain the facts before he began the action they could infer malice, was left to speculation. That part of the instruction could not have been relevant for any other purpose, and it is very doubtful in my *236mind whether the- inference indicated could have been drawn from the fact of a failure to exercise such diligence. Persons who act hastily and imprudently in such cases do not necessarily act from malicious motives.
The other proposition contained in the charge, that in order to rebut malice, when a prima fade case had been made, the party should have done all that a reasonable man would have done to ascertain the truth of the charge before bringing the action, was entirely too theoretical. "What could the jury have understood by a prima fade case of malice, or what a reasonable man would have done under the circumstances? If the appellant had reasonable cause to believe that a crime had been committed, it was his duty to make the complaint. A deliberate and timid officer in such a case would be worthless; an offender would get out of the country before he would make up his mind what to do. Prompt and decisive action is highly necessary in such matters, and an officer should not be judged to have acted maliciously b.ecause he was expeditious. The instruction given to the jury, that “ no man has the right to cause the arrest of another on mere suspicion; he must be in possession of facts which induce him to believe in the truth of the rumor. If he could have ascertained the facts by reasonable diligence, he is liable just as much as though he had ascertained the facts and still instituted the prosecution,” was improper, and prejudicial to the appellant. It left the jury to infer that if the appellant made the complaint to the justice of the peace upon suspicion of the respondent’s guilt, or without being in possession of facts which induced him to believe in the truth of the rumor he had heard, or if he could have ascertained the facts by reasonable diligence, he was liable. Admitting the existence of all the circumstances which would appear to have been assumed in the instruction, still the appellant was not necessarily liable, as he may, notwithstanding, have acted in good faith. Actual malice in such a case must be proved the same as fraud at law, not necessarily by direct evidence, but by such cogent facts as must necessarily establish it. The court had no right to infer malice upon any state of facts. That question was for the jury.
*237Another instruction given to the jury was improper. They were told by the court that if they could not reconcile the action of the appellant in the matter in any other way than by presuming him grossly ignorant, such ignorance would not protect him; that every man was presumed to know the law. It seems to me that the jury could only have understood from that instruction that the appellant’s action in the matter had been most extraordinary and irregular, such as a grossly ignorant person might display, and that they had no right to reconcile it by a presumption of ignorance. It was an assumption upon the part of the court of the existence of a fact, when it should have been left to the jury to find whether or not such fact did exist.
The remaining instruction excepted to by the appellant’s counsel Avas to the effect that upon the question of malice the jury might also take into consideration the fact that the appellant would earn some fees as an officer in serving the warrant •and making the arrest complained of. This earning of fees doubtless referred to the fee of $3.30 charged by the appellant. It is a very remote circumstance, and could not have been much of an inducement for the appellant to have instituted the prosecution ; but it was fairly left to the jury, and could not have prejudiced the appellant. The court doubtless had the right to submit it to the jury for what it was worth.
The appellant has also assigned as error the ruling of the court upon the demurrer to the separate defense. The rule formerly was that in trespass to the person, or to personal or real property, the defendant, under the general issue of not guilty, could give in evidence matters which directly controverted the fact of his having committed the acts complained of. But where the act would prima facie appear to be trespass, and the facts stated in the declaration could not be denied, any matter of justification or excuse had to be specially pleaded. (1 Chitty Plead. 500.) Hence, where the defendant did the act at the request of the plaintiff, or the injury was occasioned by the latter’s own default, it had to be so pleaded; and a special plea amounting to the general issue was good when it contained special matters *238of justification. If it went in avoidance of a material part of the declaration it was allowed, though as to some part of the declaration it only amounted to a denial. (Gould Plead, ch. 6, § 80.) The same principle exists under our Civil Code. The Code only attempted to change the form of the pleading in such cases. Instead of a special plea in bar, as formerly, the defendant avers new matter constituting a defense. This he may do in all cases of special matter of justification, although his answer in great part amounts only to a denial.
In a case like the one under consideration the defendant, under a simple denial, could only give in evidence matter which directly controverted the allegations of the complaint. He could not justify without alleging as a defense that he was an officer authorized to serve process; that such process had been duly issued to him; and that by virtue thereof he had arrested the plaintiff, and taken him before the magistrate, and imprisoned him, in order to hold him in custody, setting out the several acts with sufficient particularity, and averring that it was the same alleged arrest, etc. The separate answer in this case might have been sufficient if it had been definite and certain, and had shown that the appellant was in possession of facts authorizing the belief that the respondent had been guilty of a crime, and that he thereupon filed the information before the magistrate. He should have set out the facts as to what his information was which he alleged he believed constituted a crime, though if they had not been sufficient to have constituted a probable cause it would not follow that he was liable. There may have been no probable cause, and yet the act not have been malicious. Malice may be inferred from a want of probable cause, but it is not a necessary inference. The jury must be satisfied, from all the facts and circumstances of the case, that the party in such a proceeding has been actuated by bad motives —has sought to make use of the forms of law in order to gratify a malignant desire—before they are authorized to find malice. Hence, a party may be unable as a matter of law to justify the course he has pursued, and yet have a complete defense to such an action, and by skillful pleading present substantially to the *239court the facts before alluded to under a form of denial; not, however, as some pleaders do, by denying the allegations of the complaint, except as thereinafter admitted, and then set out an alleged separate defense, but by following a form of denial analogous to that used in courts of chancery, and from which the system of denial under the Code was borrowed. The denial does not have to be absolute, nor in any particular form. It must be in accordance with the truth of the facts; a denial with an absque hoe, as it was termed, expresses the idea intended to be conveyed.
In connection with the subject, it may be proper to suggest that the practice which prevails to a great extent of sustaining demurrers and motions to pleadings at nisi prius is in many instances very inconsiderate. The merits of a cause of action or defense are too often disregarded through a mere caprice. Courts ought to be extremely cautious in such matters. The object of a lawsuit is to settle differences between parties in accordance with justice, and that object should never be lost sight of in any case. A faulty pleading had better be endured, than a substantial right sacrificed. Our Code system was adopted in order to get rid of the hardships and technicalities of the system which preceded it, and to secure a more liberal method of administering justice.
The judgment appealed from should be reversed, and a new trial granted.